DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/07/2020 and 02/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements have been considered by the examiner.  

Allowable Subject Matter
Claims 24, 25, 27, 28, 30, 32, 33, 39, 40 and 42-48 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 24, 27 and 44 contain the limitations "wherein the determining the value of the picture-level syntax element includes: determining that the picture-level syntax element is not present in the encoded data; and inferring the value of the picture-level syntax element, including: if the first flag and the second flag indicate that the source scan type of the pictures in the sequence is progressive, inferring the value of the picture-level syntax element to indicate that the source scan type of the given picture is progressive; if the first flag and the second flag indicate that the source scan type of the pictures in the sequence is interlaced, inferring the value of the picture-level syntax element to indicate that the source scan type of the given picture is . 
The closest prior art, Srinivasan (U.S. 2006/0072668), Takahashi (U.S. 2008/0019438), Wang (U.S. 2014/0079116), Wang333 (U.S. 2014/0086333) and Narasimhan (U.S. 2005/0175098), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483